Exhibit 10.3

 

EXHIBIT “C”

 

Attached to and made a part of that certain Offer to Sell Letter Agreement dated
June 7th, 2004 by and between Texas Independent Exploration Limited, et al, as
Seller
and Whittier Energy Company, as Buyer

 

As additional consideration from Buyer to Seller for the transactions
contemplated in the Agreement to which this Exhibit “C” is attached, Buyer shall
carry (at no cost, risk or expense to Seller) to Casing Point (as hereinafter
defined) Seller in the drilling of the first two (2) wells drilled on the
Cameron 137 lease (see Exhibit “A” to said Agreement for description of said
lease) after Closing and in the drilling of the first two (2) wells drilled on
the Scott & Hopper leases (see said Exhibit “A” for descriptions of said leases)
after Closing to the extent of the Retained Interest of Seller (as hereinafter
defined) in the Cameron 137 lease and in the Scott & Hopper leases.

 

As used herein:

 

(a)                                  The term “Casing Point” shall mean that
point in time after a carried well has reached its required depth as provided
below, all logs and tests required to make a decision regarding completion of
such well have been completed and the logs and results thereof have been
furnished to Seller by Buyer/Operator.

 

(b)                                 The term “Retained Interest of Seller” shall
mean, (i) 25% of the leasehold working (cost bearing) interest of Seller in the
Cameron 137 lease immediately prior to the Closing (being not more than 98.5%)
and (ii) 20% of the leasehold working (cost bearing) interest of Seller in the
Scott & Hopper leases immediately prior to Closing (being not more than
53.089751% on a unit basis, see Gas Unit Designation dated August 29, 1977 and
recorded in the Brooks County Deed Records at Book 90, Page 49).

 

(c)                                  The term “Carried Wells” shall mean
collectively the first two wells drilled after Closing on the Cameron 137 lease
and the first two (2) wells drilled after Closing on the Scott & Hopper leases.
Each of such Carried Wells are hereinafter sometimes individually referred to as
a “Carried Well.”

 

(d)                                 The term “Substitute Well” shall mean any
well that is drilled as a replacement for a Carried Well under the terms
hereof.  Any such Substitute Well when so drilled shall qualify as the Carried
Well for which it is a replacement.

 

The additional terms and conditions governing the carrying by Buyer of the
Retained Interest of Seller in the Carried Wells, including the reassignment of
certain portions of the Properties from Buyer to Seller if Buyer fails to
perform as herein provided, are as follows:

 

Carrying of Retained Interest of Seller on the Cameron 137 lease

 

i.                                          Buyer shall carry the Retained
Interest of Seller (at no cost, risk or expense to Seller) for any and all costs
required for operations to Casing Point of the first two (2) wells drilled

 

1

--------------------------------------------------------------------------------


 

on the Cameron 137 lease after Closing, and Seller shall be responsible for all
costs, risk and expense associated with or pertaining to such Retained Interest
of Seller at and after Casing Point in each well.

 

ii.                                       Buyer commits to drill each of said
Carried Wells on the Cameron 137 lease to a minimum total vertical depth of
9,304’ beneath the surface of the earth with the first Carried Well being spud
no later than 12 months after Closing and the second Carried Well being spud no
later than 24 months after Closing.  Seller agrees that Seller will not propose
any wells on the Cameron 137 lease until the earlier to occur of either (i)
thirty (30) days following the date the first Carried Well on the Cameron 137
lease has been tested after the drilling and completion of such well or (ii) 12
months after the Closing and so long thereafter as Buyer takes to drill and
complete such first Carried Well located on the Cameron 137 lease if same is
timely spud.

 

iii.                                    If Buyer fails to timely spud and
thereafter drill the first such Carried Well to its required depth with the due
diligence of a prudent operator, then, as the only consequence to Buyer for such
failure and as the sole remedy of Seller against Buyer for such failure, Buyer
shall immediately reassign to Seller all rights that Seller assigned to Buyer in
the Cameron 137 lease, save and except for Buyer’s rights in (i) any of the
wellbores then located on the Cameron 137 lease and (ii) forty (40) acres
surrounding each of such wellbores then producing or capable of producing, such
acreage to be in the form of a square as is reasonably practicable with each
side of such square being equidistant from the particular wellbore surrounded by
such acreage.

 

iv.                                   If Buyer timely spuds and drills the first
Carried Well to its required depth, but Buyer then fails to timely spud and
thereafter drill the second Carried Well to its required depth with the due
diligence of a prudent operator, then, as the only consequence to Buyer for such
failure and as the sole remedy of Seller against Buyer for such failure, Buyer
shall immediately reassign to Seller 50% of the rights that Seller assigned to
Buyer in the Cameron 137 lease, save and except for Buyer’s rights in (i) any of
the wellbores then located on the Cameron 137 lease and (ii) forty (40) acres
surrounding each of such wellbores then producing or capable of producing, such
acreage to be in the form of a square as is reasonably practicable with each
side of such square being equidistant from the particular wellbore surrounded by
such acreage.

 

v.                                      As to any wells drilled on the Cameron
137 lease subsequent to the two Carried Wells, each party will be responsible
for paying its share of costs based on its leasehold interest in the Cameron 137
lease at that time.

 

Carrying of Retained Interest of Seller on Scott & Hopper leases

 

i.                                          Buyer shall carry the Retained
Interest of Seller (at no cost, risk or expense to Seller) for any and all costs
required for operations to Casing Point of the first two (2) wells drilled on
the Scott & Hopper leases after Closing, and Seller shall be responsible for all
cost, risk and expense associated with or pertaining to such Retained Interest
of Seller at and after Casing Point in each well.

 

2

--------------------------------------------------------------------------------


 

ii.                                       Buyer commits to drill each of said
Carried Wells on the Scott & Hopper leases to a minimum total vertical depth of
10,000’ beneath the surface of the earth with the first Carried Well being spud
no later than 9 months after Closing and the second Carried Well being spud no
later than 18 months after Closing.  Seller agrees that Seller will not propose
any wells on the Scott & Hopper leases until the earlier to occur of either (i)
thirty (30) days following the date the first Carried Well on the Scott & Hopper
leases has been tested after the drilling and completion of such well or (ii) 9
months after the Closing and so long thereafter as Buyer takes to drill and
complete such first Carried Well on the Scott & Hopper leases if same is timely
spud.

 

iii.                                    If Buyer fails to timely spud and
thereafter drill the first such Carried Well to its required depth with the due
diligence of a prudent operator, then, as the only consequence to Buyer for such
failure and as the sole remedy of Seller against Buyer for such failure, Buyer
shall immediately reassign to Seller all rights that Seller assigned to Buyer in
the Scott & Hopper leases, save and except for Buyer’s rights in (i) any of the
wellbores then located on the Scott & Hopper leases and (ii) forty (40) acres
surrounding each of such wellbores then producing or capable of producing, such
acreage to be in the form of a square as is reasonably practicable with each
side of such square being equidistant from the particular wellbore surrounded by
such acreage.

 

iv.                                   If Buyer timely spuds and drills the first
Carried Well to its required depth, but Buyer then fails to timely spud and
thereafter drill the second Carried Well to its required depth with the due
diligence of a prudent operator, then, as the only consequence to Buyer for such
failure and as the sole remedy of Seller against Buyer for such failure, Buyer
shall immediately reassign to Seller 50% of the rights that Seller assigned to
Buyer in the Scott & Hopper leases, save and except for Buyer’s rights in (i)
any of the wellbores then located on the Scott & Hopper leases and (ii) forty
(40) acres surrounding each of such wellbores then producing or capable of
producing, such acreage to be in the form of a square as is reasonably
practicable with each side of such square being equidistant from the particular
wellbore surrounded by such acreage.

 

v.                                      As to any wells drilled on the Scott &
Hopper leases subsequent to the two Carried Wells, each party will be
responsible for paying its share of costs based on its leasehold interest in the
Scott & Hopper leases at that time.

 

vi.                                   Within 60 days after the Closing of the
transactions contemplated in the Agreement to which this Exhibit “C” is
attached, Buyer shall file an application with the Texas Railroad Commission for
temporary field rules of 40 acres surrounding each of the wellbores producing or
capable of producing located on the Scott & Hopper Leases.  Buyer and Seller
further agree that neither of them shall oppose an application for a Statewide
Rule 37 exception and/or a Statewide Rule 38 density exception filed by either
Buyer or Seller with respect to wells drilled or to be drilled on the Scott &
Hopper leases.

 

If while drilling any Carried Well, mechanical difficulties arise or conditions
in such Carried Well render further drilling by ordinary tools impossible or
impractical and such conditions

 

3

--------------------------------------------------------------------------------


 

would cause a prudent operator to cease drilling, then Buyer shall have the
option to stop drilling operations on such Carried Well and thereafter elect to
drill a Substitute Well.  Operations for the drilling of a Substitute Well shall
be commenced within thirty (30) days from the date of plugging and abandonment
of such Carried Well due to such conditions in the hole. The Substitute Well
shall be drilled, at a mutually acceptable location between the Seller and
Buyer, in the same manner and to the same required depth as provided for such
Carried Well.

 

In the event a reassignment from Buyer to Seller is due Seller pursuant to the
above terms, and Buyer or its assigns fails or refuses for any reason after
receiving written notice from Seller to execute and deliver such reassignment to
Seller within 45 days from the date of receipt of such written notice by Buyer,
then, in such event and only in such event, at any time subsequent to such 45
day period, Seller may, at its election, deem itself agent for Buyer or its
assigns with the limited and specific authority to execute and place of record
such reassignment.

 

Seller and Buyer agree that Buyer’s Carried Well and Reassignment obligations
described in the this Exhibit “C” shall be covenants running with the land and
Buyer shall require any transferee of either the Cameron 137 or the Scott &
Hoppers leases to expressly assume such obligations.

 

4

--------------------------------------------------------------------------------